NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                   No. 10-3923
                                  _____________

                                      LI MIN,
                                   a/k/a MIN LI;
                                  ERIE EXPRESS

                                         v.

                         CLARENCE MORRIS;
            PHILADELPHIA DEPARTMENT OF PUBLIC HEALTH;
                       CITY OF PHILADELPHIA

                                  Li Min, a/k/a Min Li,
                                                Appellant
                                  ______________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                         (D.C. Civil No. 09-cv-00832)
               Magistrate Judge: Honorable Luis Felipe Restrepo
                                ____________

                   Submitted Under Third Circuit LAR 34.1(a)
                              September 16, 2011
                                ____________

             Before: RENDELL, JORDAN and BARRY, Circuit Judges

                         (Opinion Filed: September 21, 2011)
                                   ____________

                                     OPINION
                                   ____________

BARRY, Circuit Judge
       After a Philadelphia health inspector stole $1200 from her family‘s restaurant and

assaulted her when she confronted him, Li Min brought suit against the City pursuant to

42 U.S.C. § 1983. In this appeal, she challenges the District Court‘s order granting

summary judgment against her on the ground that she could not establish municipal

liability pursuant to Monell v. Department of Social Services, 436 U.S. 658 (1978). We

will affirm.

                                      I. Background

       On July 18, 2007, Min was working in her family‘s restaurant, Erie Express, when

Clarence Morris, a municipal health inspector, arrived to inspect the restaurant. During

the inspection, Morris stole $1200 and physically assaulted Min when she confronted

him. Morris was immediately arrested, and was terminated from his employment the

following day. He was later convicted of a variety of criminal offenses.

       A subsequent investigation revealed that when Morris was hired in 2007, he had a

criminal record: he had been convicted of receiving stolen property in 1995, of criminal

attempt/forgery in 1998, and of a narcotics offense in 1999. It also revealed that two

custodians had been hired with criminal records, notwithstanding internal policies

rendering individuals with criminal records ineligible for employment with the

Department of Health absent special dispensation. Neither of these individuals, however,

was employed as a health inspector.

       On February 26, 2009, Min and Erie Express filed suit against Morris, the


                                             2
Department of Health, and the City of Philadelphia. Although Plaintiffs also brought

other claims, the only claims that they contest on appeal are Min‘s claims against the City

pursuant to § 1983. Those claims included (1) improper hiring of health inspectors; (2)

failing to supervise the human resources employees responsible for screening employees

with criminal records; and (3) failing to train or discipline the human resources

employees. (Min Br. 4-5.)

       The District Court granted Defendants‘ summary judgment motion on August 27,

2010, and Min filed a timely notice of appeal.

                        II. Jurisdiction and Standard of Review

       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367, and

we have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court‘s

grant of summary judgment de novo, applying ―the same standard as the District Court in

determining whether summary judgment was appropriate.‖ United States ex rel.

Kosenske v. Carlisle HMA, Inc., 554 F.3d 88, 94 (3d Cir. 2009). Summary judgment is

appropriate ―if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.‖ Fed. R. Civ. P. 56(a).

                                      III. Discussion

       ―Plaintiffs who seek to impose liability on local governments under § 1983 must

prove that ‗action pursuant to official municipal policy‘ caused their injury.‖ Connick v.

Thompson, 131 S. Ct. 1350, 1359 (2011) (quoting Monell, 436 U.S. at 691); accord Bd. of


                                             3
Cnty. Comm’rs of Bryan County, Okla. v. Brown, 520 U.S. 397, 404 (1997) (―A

plaintiff . . . must demonstrate a direct causal link between the municipal action and the

deprivation of federal rights.‖). Analyzing each of Min‘s theories of relief, the District

Court concluded that Min had not established a causal link between the alleged municipal

policies and Morris‘s conduct. We agree.

       The exact language used to articulate the causation requirement differs for each

theory of relief. To show that her injury was caused by a City policy of improper hiring,

Min was required to demonstrate that ―scrutiny of an applicant‘s background would lead a

reasonable policymaker to conclude that the plainly obvious consequence of the decision

to hire the applicant would be the deprivation of a third party‘s federally protected right.‖

Id. at 411. To show that her injury was caused by a City policy of failing to supervise the

human resources employees, Min was required to demonstrate that the existing

supervision regime ―created an unreasonable risk‖ of unconstitutional conduct. Brown v.

Muhlenberg Twp., 269 F.3d 205, 216 (3d Cir. 2001). Finally, to show that her injury was

caused by a City policy of failing to train the human resources employees, Min was

required to demonstrate that the City had shown ―deliberate indifference . . . [such as]

proof that a municipal actor disregarded a known or obvious consequence‖ of its actions.

Connick, 131 S. Ct. at 1359-60.

       In light of this case law, Min needed to produce evidence either (1) that

unconstitutional conduct is a ―plainly obvious consequence‖ of hiring individuals with


                                              4
criminal records, (2) that hiring individuals with criminal records creates an

―unreasonable risk‖ of unconstitutional conduct, or (3) that unconstitutional conduct is a

―known or obvious consequence‖ of hiring individuals with criminal records. As the

District Court correctly concluded, Min failed to proffer such evidence, and she now asks

us to simply assume that hiring individuals with criminal records — no matter the age or

nature of the conviction — creates an unacceptable risk of unlawful conduct. (See Min

Br. 24 (declaring that it ―seems unnecessary‖ to proffer evidence in support of this

proposition).)

       Because the Federal Rules required that Min proffer evidence in response to a

summary judgment motion, see Fed. R. Civ. P. 56(c), such speculation is insufficient.

Notably, Min failed to point to evidence of any other employee of the Department of

Health with a criminal record who committed unlawful conduct in the course of his or her

employment. By asking the District Court – and us – to simply assume that hiring

individuals with criminal records creates an unacceptable risk of unlawful conduct, Min

is, in effect, seeking to impose strict liability upon municipalities who hire such

employees. Min points to no precedent that would support such a marked expansion of

municipal liability, and the Supreme Court has warned countless times that municipalities

are not strictly liable for the torts of their employees under the doctrine of respondeat

superior. See, e.g., Connick, 131 S. Ct. at 1365 (―[P]roving that a municipality itself

actually caused a constitutional violation . . . presents difficult problems of proof, and we


                                              5
must adhere to a stringent standard of fault, lest municipal liability under § 1983 collapse

into respondeat superior.‖ (internal quotation marks omitted)).

       Because Min failed to show that the alleged custom of hiring individuals with

criminal records caused the harm that she suffered, the District Court properly granted

summary judgment.1

                                      IV. Conclusion

       We will affirm the judgment of the District Court.




1
 While the District Court focused on whether the alleged policies of failing to properly
hire health inspectors and failing to supervise and train human resources employees
caused Min‘s injuries, it is far from clear that such policies exist. Although our case law
requires a showing of practices ―so permanent and well settled as to virtually constitute
law‖ in order for a custom to rise to the level of a policy, Kelly v. Borough of Carlisle,
622 F.3d 248, 263 (3d Cir. 2010) (internal quotation marks omitted), Min failed to point
to any other health inspector besides Morris who was hired with a criminal record.
                                               6